NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DAMIAN A. PARKER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D20-954
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Keith Spoto, Judge.



PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Lindquist v.

State, 155 So. 3d 1193 (Fla. 2d DCA 2014); Durant v. State, 177 So. 3d 995 (Fla. 5th

DCA 2015) (en banc); Walden v. State, 112 So. 3d 578 (Fla. 4th DCA 2013); Haynes v.

State, 106 So. 3d 481 (Fla. 5th DCA 2013).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.